Citation Nr: 0737736	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  07-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a mood disorder as secondary to service-connected 
status post lumbar laminectomy and discectomy.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2003 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In September 2007, the veteran testified at a hearing before 
the undersigned veterans law judge.  A transcript of that 
hearing has been associated with the claims file. 

In October 2007, for good cause shown, the Board granted the 
veteran's motion to advance this case on its docket pursuant 
to the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

The issue of an increased initial evaluation for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is credible supporting evidence of a claimed in-
service stressor.

2.  The veteran has a diagnosis of PTSD due to an in-service 
stressor.    




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

In the March 2007 SOC, the RO provided the veteran with 
notice of the evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist
  
The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination, from which 
an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, a diagnosis of PTSD is documented in VA 
treatment records dated in 2007 as well as inpatient 
treatment records from Walter Reed Army Medical Center dated 
in 2005.  Thus, the first requirement, a diagnosis of PTSD, 
has been satisfied.

There is also evidence in this case of a credible in-service 
stressor.  Records show that the veteran received the Army 
Commendation Medal for meritorious achievement during major 
combat operations in Sadr City and also received the Legion 
of Merit.  The veteran also submitted a newspaper article 
that describes an attack on his unit in Sadr City in August 
2004.  Therefore, the Board finds that there is credible 
evidence of an in-service stressor due to the veteran's 
participation in combat operations. 
VA treatment records dated in January and February 2007 
reflect that several medical professionals have diagnosed the 
veteran with PTSD.  VA medical records reflect that several 
treatment providers have opined that PTSD is combat-related.  
In January 2007, a VA treatment provider noted a history of 
combat in Iraq and diagnosed chronic PTSD.  In February 2007, 
a VA treatment provider diagnosed acute combat related PTSD.

The Board finds that the evidence of record demonstrates 
credible evidence of an in-service stressor.  As noted, the 
competent evidence shows that the veteran has been diagnosed 
with PTSD, and competent medical professionals have opined 
that the veteran's PTSD is related to combat.  Therefore, the 
criteria to establish a claim of entitlement to service 
connection for PTSD have been met.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran has appealed the issue of a higher initial 
evaluation for a mood disorder as secondary to service-
connected post lumbar laminectomy and discectomy.  
Psychiatric disabilities are rated according to the General 
Rating Formula for Mental Disorders.  Pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2007).

In light of the grant of service connection for PTSD and in 
the interest of avoiding pyramiding, this matter is remanded 
to the RO so that it can be determined whether the 
manifestations of the veteran's service-connected  PTSD and 
mood disorder disabilities should be rated separately.

Accordingly, the case is REMANDED for the following action:

In light of the grant of service 
connection for PTSD above, the RO should 
take appropriate rating action, including 
consideration of whether the 
manifestations of the veteran's PTSD can 
be distinguished from the veteran's 
service-connected  mood disorder.  If the 
claim for a higher initial rating for a 
mood disorder remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


